392 U.S. 304 (1968)
HUNT
v.
CONNECTICUT.
No. 117, Misc.
Supreme Court of United States.
Decided June 10, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF CONNECTICUT.
James W. Marshall for petitioner.
David B. Salzman for respondent.
PER CURIAM.
The motion to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment of the Supreme Court of Connecticut is vacated and the case is remanded to that court for further consideration in light of Bruton v. United States, 391 U. S. 123. See Roberts v. Russell, ante, p. 293.
MR. JUSTICE BLACK dissents.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE dissent for the reasons stated in MR. JUSTICE WHITE'S dissenting opinion in Bruton v. United States, 391 U. S. 123, 138 (1968).